DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnside et al. (US Patent Application 2010/0204569) in view of Ballard et al. (US Patent 6,140,722).
As per claim 1, Burnside teaches a method, of establishing an electrical connection (seen in paragraph [0062]) through a drape 174, comprising: positioning a sensor connector 50 on a patient (see paragraph [0002]), the sensor connector 50 including a first receptacle (along 154 mid element); placing the drape 174 over the sensor connector 50 and the patient (see paragraph [0002]); connecting a tether connector (132 and 156) to the sensor connector 50 through the drape 174, the tether connector (132 and 156) comprising: a housing (see paragraph [0088]); an electrical lead 158 extending from the housing (see paragraph [0088]); and a first piercing element (middle element 154) in the housing (see paragraph [0088]) orthogonally connected to the electrical lead 158, the connecting comprising piercing the drape 174 with the first element (middle element 154) to form a first electrical connection (along middle element 154, see in paragraph [0062]) in the first receptacle (along 154 mid element).
Burnside doesn’t teach, first piercing element.
Ballard teaches, a first piercing element (rightmost element 232).
It would have been obvious to one having ordinary skill in the art at the time the invention was filled to combine the teachings of Burnside in view of Ballard a first piercing element.
The motivation to combine the teachings of Burnside in view of Ballard would have been for said piercing elements to be slidably mateable with of corresponding receptacle (see column 8, lines 34-44) and to ensure that said protrusions are adapted to cooperate with through hole of said connection system to secure the connection system together (see column 8, 27-32).
As per claim 2, Burnside teaches a method, wherein the housing (see paragraph [0088]) of the tether connector (132 and 156) includes an integrated clip (leftmost element 154) configured to couple the tether connector (132 and 156) to the sensor connector 50.
As per claim 3, Burnside teaches a method, wherein the integrated clip (leftmost element 154) includes a pair of opposing tabs (seen in figure 13c on far most right end portion of element 160) extending along opposing major sides of the tether connector (132 and 156).
As per claim 4, Burnside teaches a method, wherein the sensor connector 50 includes a pair of opposing protrusions 152 on opposing major sides of the sensor connector 50, and wherein connecting the tether connector (132 and 156) to the sensor connector 50 through the drape 174 comprises pressing the integrated clip (leftmost element 154) over the sensor connector 50 until the pair of opposing protrusions 152 are received in a pair of opposing openings (along 171) in the pair of opposing tabs (seen in figure 13c on far most right end portion of element 160).
Burnside doesn’t teach, the pair of opposing protrusions are received in a pair of opposing openings in the pair of opposing tabs.
Ballard teaches, the pair of opposing protrusions 222 are received in a pair of opposing openings (hole on element 224) in the pair of opposing tabs 224.
It would have been obvious to one having ordinary skill in the art at the time the invention was filled to combine the teachings of Burnside in view of Ballard the pair of opposing protrusions are received in a pair of opposing openings in the pair of opposing tabs.
The motivation to combine the teachings of Burnside in view of Ballard would have been for said piercing elements to be slidably mateable with of corresponding receptacle (see column 8, lines 34-44) and to ensure that said protrusions are adapted to cooperate with through hole of said connection system to secure the connection system together (see column 8, 27-32).
As per claim 5, Burnside teaches a method, wherein the pair of opposing protrusions 152 are beveled or chamfered to facilitate reception of the pair of opposing protrusions 152 in the pair of openings in the pair of opposing tabs (seen in figure 13c on far most right end portion of element 160).
As per claim 6, Burnside teaches a method, wherein the pair of opposing tabs (seen in figure 13c on far most right end portion of element 160) are flexibly attached to the housing (see paragraph [0088]) of the tether connector (132 and 156), further comprising removing the tether connector (132 and 156) from the sensor connector 50 by initially deflecting the pair of opposing tabs (seen in figure 13c on far most right end portion of element 160) away from the housing (see paragraph [0088]) of the tether connector (132 and 156).
As per claim 7, Burnside teaches a method, wherein the sensor connector 50 includes opposing minor sides differing in profile, and wherein the housing (see paragraph [0088]) of the tether connector (132 and 156) includes opposing minor sides matching the opposing minor sides of the sensor connector 50, wherein connecting the tether connector (132 and 156) to the sensor connector 50 through the drape 174 further comprises aligning the opposing minor sides of the sensor connector 50 with the opposing minor sides of the sensor connector 50.
As per claim 8, Burnside teaches a method.
Burnside doesn’t teach, wherein the first piercing element is a jack plug having a needle-like tip electrical contact, one or more ring electrical contacts, and a sleeve electrical contact, and the first receptacle is a jack having complementary electrical contacts.
Ballard teaches, wherein the first piercing element (rightmost element 232) is a jack plug 232 having a needle-like tip electrical contact (232, seen in figure 8), one or more ring electrical contacts (232, seen in figure 8), and a sleeve electrical contact 233, and the first receptacle 210 is a jack (adjacent to 233) having complementary electrical contacts 233.
It would have been obvious to one having ordinary skill in the art at the time the invention was filled to combine the teachings of Burnside in view of Ballard wherein the first piercing element is a jack plug having a needle-like tip electrical contact, one or more ring electrical contacts, and a sleeve electrical contact, and the first receptacle is a jack having complementary electrical contacts.
The motivation to combine the teachings of Burnside in view of Ballard would have been for said piercing elements to be slidably mateable with of corresponding receptacle (see column 8, lines 34-44) and to ensure that said protrusions are adapted to cooperate with through hole of said connection system to secure the connection system together (see column 8, 27-32).
As per claim 9, Burnside teaches a method, wherein the sensor connector 50 further comprises a second receptacle (along 154 left element), wherein connecting the tether connector (132 and 156) to the sensor connector 50 through the drape 174 further comprises piercing the drape 174 with a second piercing element (rightmost element 154) in the housing (see paragraph [0088]) of the tether connector (132 and 156) orthogonally connected to the electrical lead 158.
As per claim 10, Burnside teaches a method, wherein the sensor connector 50 further comprises a third receptacle (along 154 right element), wherein connecting the tether connector (132 and 156) to the sensor connector 50 through the drape 174 further comprises piercing the drape 174 with a third piercing element (middle element 154) in the housing (see paragraph [0088]) of the tether connector (132 and 156) orthogonally connected to the electrical lead 158.
As per claim 11, Burnside teaches a method, wherein the housing (see paragraph [0088]) of the tether connector (132 and 156) includes a pair of opposing finger pads (see paragraph [0113]), wherein connecting the tether connector (132 and 156) to the sensor connector 50 through the drape 174 further comprises gripping the housing (see paragraph [0088]) of the tether connector (132 and 156) such that fingers of a user (along 171) are placed on the pair of opposing finger pads (see paragraph [0113]).
As per claim 12, Burnside teaches a method, wherein the housing (see paragraph [0088]) of the tether connector (132 and 156) includes opposing tabs (seen in figure 13c on far most right end portion of element 160) configured to couple the tether connector (132 and 156) to the sensor connector 50, wherein the opposing tabs (seen in figure 13c on far most right end portion of element 160) are positioned in line with the pair of opposing finger pads (see paragraph [0113]).
As per claim 13, Burnside teaches a method, wherein the electrical lead 158 is coupled to a stylet 130, the method further comprising inserting the stylet 130 into a catheter (see paragraph [0054]), and inserting the catheter (see paragraph [0054]) into the patient (see paragraph [0002]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831